United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
PRISON SYSTEM, Elkton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-113
Issued: May 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 17, 2006 appellant filed a timely appeal from the decision of the Office of
Workers’ Compensation Programs dated September 15, 2006 which denied his claim for
compensation on the grounds that he failed to establish disability for work during the period
claimed. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(1), the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established that his claim for disability for the period
August 26 to October 18, 2006 are due to the accepted July 2, 2003 employment injury.
FACTUAL HISTORY
On October 29, 2003 appellant, then a 44-year-old correctional officer, filed a traumatic
injury claim, Form CA-1, alleging that he pulled a muscle in his lower back on July 2, 2003
when he lifted a 40-pound box of equipment. On September 9, 2003 Dr. Karl Getzinger, a
Board-certified family practitioner, diagnosed a strain to the lower left paraspinal muscles and

rib cage. On February 6, 2004 Dr. Edmund Mitchell, a Board-certified family practitioner,
imposed a four-week work restriction that prohibited frequent bending and pushing, pulling or
lifting more than 10 pounds. On February 20, 2004 the Office accepted appellant’s claim for
thoracic strain.1 Appellant was placed in light-duty status by the employing establishment.
Dr. Jorge Martinez2 began treating appellant in March 2004 for pain and dysfunction of
the lower back by administering nerve blocks. He submitted reports from March 18 to August 5,
2004 detailing his administration of the nerve blocks and listing appellant’s general physical
condition. In these reports, Dr. Martinez noted that appellant complained of pain in the lower
back at the right S1 joint along with pain in his lower left leg.
On April 12, 2004 the Office recognized Dr. Martinez as the physician of record. On
June 3, 2004 Dr. Martinez reported that appellant sustained both thoracic and lumbar strain as a
result of his employment injury. He stated that these soft tissue injuries affected appellant’s
muscle, fascia, ligaments, vessels, nerves and sympathetic system which caused chronic
inflammation. On June 24, 2004 Dr. Martinez requested authorization for a magnetic resonance
imaging (MRI) scan of appellant’s lumbar spine to determine the full extent of his employmentrelated injuries. He believed that appellant sustained injury to more than his thoracic spine on
July 2, 2003 based on the fact that within two weeks of his accepted employment injury,
appellant experienced an exacerbation of his condition as pain shot up his spine, across his
shoulder girdle region, up through the skull into the eyes.
On July 1, 2004 Dr. Martinez provided work restrictions that prohibited prolonged sitting
or standing and lifting over seven pounds. In a report from the same day, he noted that appellant
felt tenderness to finger-tip pressure applied to the lumbar facets, which was indicative of facet
joint syndrome. Dr. Martinez also stated that appellant was experiencing severe generalized
muscle spasms from his sacrum down through his left leg.
On July 26, 2004 Dr. Martinez submitted a disability certificate stating that appellant
would be unable to work between July 26 and August 26, 2004. A treatment report he submitted
the same day was identical to that made on July 15, 2004 and made no mention of changes in
appellant’s condition or explain why he was totally disabled for work. On July 29, 2004
Dr. Martinez submitted a medical report seeking approval for an additional eight weeks of nerve
block treatments. He noted that appellant complained of pain in the lumbar area and showed
increased pain during lumbar extension and flexion with positive cough and valsalva tests.

1

The Board notes that on March 30, 2004 appellant challenged this determination claiming that it was his lower
back that was strained, not his thoracic spine. He submitted the staff injury assessment form completed by the
employing establishment health unit on the day of his injury. The form states that appellant has a muscle strain
and indicates the area of the strain with a circle extending from the bottom to the middle of the back. Appellant
submitted no other medical information.
2

Dr. Martinez’s Board status as of 2004 could not be verified.

2

On August 12, 2004 appellant filed a claim alleging that he experienced a recurrence of
disability on July 16, 2004.3 By decision dated August 19, 2004, the Office accepted his
recurrence for medical treatment only.
On August 23, 2004 Dr. Martinez submitted a certificate extending appellant’s period of
total disability to September 26, 2004.
Appellant did not return to work on September 27, 2004. He filed claims for
compensation, Form CA-7, for leave without pay taken from August 26 to October 18, 2004.
On October 18, 2004 appellant requested that the Office recognize Ohio Sport and Spine
as the physicians of record.4 That day he was seen by Dr. John L. Dunne, a Board-certified
osteopath specializing in occupational medicine. Dr. Dunne diagnosed a work-related lumbar
strain. He noted that appellant had slow motion and poor quality in flexion, extension and sidebending, but no neurological abnormalities. Dr. Dunne recommended that appellant pursue an
aggressive physical therapy program for range of motion and core stabilization.
On November 2, 2004 Dr. Dunne stated that appellant had good flexion and extension,
but poor stabilization and body proprioception. He reported that appellant’s back pain was
intermittent and that he wanted to return to work for financial reasons. Dr. Dunne released
appellant to work without restrictions on November 3, 2004. Appellant returned to work in fullduty status on December 2, 2004.
Appellant was referred for a second opinion examination by Dr. Manhal Ghanma, a
Board-certified orthopedic surgeon. In a December 16, 2004 report, Dr. Ghanma found no
abnormalities in the thoracic spine and no spasms in either the thoracic or lumbar spines. He
stated that appellant had no objective symptoms of thoracic sprain and that he was capable of
performing his full duties without restrictions. Dr. Ghanma also stated that appellant’s medical
disability from August until November was not warranted and that the reports of Dr. Martinez
were not creditable as he was arrested for improper over-treatment of his patients.
By decision dated January 5, 2005, the Office denied appellant’s compensation for
intermittent disability on the grounds that he had not established that he was disabled. Based on
the opinion of Dr. Ghanma, the Office found that appellant had no remaining disability related to
his accepted employment injury and that he had no further need of work restrictions or medical
treatment. The Office noted that appellant had provided no medical evidence explaining how his
condition worsened on July 16, 2004 or why he was incapable of performing his light-duty
assignment.
On March 22, 2005 appellant requested an oral hearing which was held no June 29, 2006.
Appellant, through his counsel, said that he stopped work on July 16, 2004 when he was
assigned to a light-duty job. He did not believe that he could perform because the job required
3

This form is largely illegible and appellant’s statement of the facts surrounding the alleged recurrence cannot be
read.
4

On September 19, 2004 appellant requested that the Office recognize Dr. Berislav Spahija, a Board-certified
neurologist, as the physician of record.

3

“constant bending” to check visitor identification. Appellant said that visitor traffic was
especially great on the weekends, when he was assigned to work. When he advised that he could
not perform the job duties, the acting warden told him that he was to go home sick and not return
until he could work full duty because his medical restrictions would no longer be honored.
Given the choice of releasing appellant to full duty or removing him from work, Dr. Martinez
elected to place him in a disabled status despite the fact that he could work with “very few”
restrictions. Appellant stated that he believed himself capable of performing his regular full-duty
job of patrolling the prison grounds in a vehicle.
On July 28, 2006 the employing establishment responded to appellant’s hearing
testimony. It stated that the work restrictions in place on July 16, 2004 limited prolonged sitting
and standing, but did not prohibit bending. The position appellant was assigned did not require
constant bending and was within the restrictions provided by Dr. Martinez. It refuted the
allegation that he was told his work restrictions would not be honored and contended that he
voluntarily left when he decided not to accept the assigned light-duty position. The employing
establishment also indicated that it could not place appellant in his regular assignment until he
was released to full duty by a physician.
By decision dated September 18, 2006, the Office hearing representative affirmed the
January 5, 2005 decision. She found that the statement of the employing establishment regarding
the events of July 16, 2004 was more credible than the testimony of appellant and that he had no
bending restrictions in place at the time that the light-duty position was assigned. The hearing
representative also found that appellant had not provided sufficient medical evidence to
establishing that he was unable to perform the assigned light-duty position.
LEGAL PRECEDENT
Compensation for wage loss is available only for periods during which an employee’s
accepted condition prevents him from earning his wages.5 Even if the Office has accepted that
an employee sustained an injury in the performance of duty. The employee still has the burden
of establishing that his accepted condition resulted in disability during the specific periods for
which he is claiming compensation.6 The duration of a disability is a medical issue that must be
proved by a preponderance of the reliable, probative and substantial evidence.7
The Board will not require the Office to pay compensation for disability in the absence of
any medical evidence directly addressing the particular periods of disability for which
compensation is claimed. To do so would have the effect of allowing employees to self-certify
their disability and entitlement to compensation.8 There is no requirement that an employee

5

Judith A. Cariddo, 55 ECAB 348 (2004); see also 20 C.F.R. § 10.500(a).

6

Dorothy J. Bell, 47 ECAB 624 (1996).

7

Edward H. Horton, 41 ECAB 301 (1989).

8

Fereidoon Kharabi, 52 ECAB 291 (2001).

4

show an independent medical evaluation for each day of claimed disability, but the employee
must provide some medical evidence that she was disabled on those days.9
When an employee on a light-duty assignment seeks a recurrence of disability based on a
change in the requirements of the assignment, he must demonstrate by reliable, probative and
substantial evidence that the alterations exceed his established physical limitations.10
ANALYSIS
The record establishes that the Office accepted appellant’s claim for thoracic strain as a
result of reaching for a heavy box on July 2, 2003. Appellant subsequently claimed disability for
intermittent dates commencing August 26, 2004. He has the burden of establishing that his
employment injury caused him to be disabled from his light-duty assignment from August 26 to
October 18, 2004. The Board finds that appellant has not established that he was disabled for
work during the claimed period.
Appellant contended at his oral hearing that he claimed a recurrence of disability because
he was assigned to a light-duty position that he could not perform. He stated that the position
required constant bending which caused him back pain. Appellant alleged that he was not told
that his work restrictions against bending would not be honored and that he was presented with
the choice of working full duty or not working at all. The employing establishment stated that
the assigned light-duty position was within his work restrictions, but that appellant chose to leave
work rather than accept it.
The Board finds that appellant’s contention that he could not accept the assigned lightduty position because it required too much bending is not supported by the evidence. The record
establishes that appellant’s work restrictions included only limitations on standing, sitting and
lifting. These restrictions were issued by Dr. Martinez approximately two weeks before
appellant’s reassignment. Though Dr. Mitchell, a Board-certified family practitioner limited
appellant’s bending in February 2004, there is no medical evidence in the record indicating that
appellant had any such restrictions as of July 16, 2004. The Board finds that appellant has not
established that he was disabled because of his reassignment to a light-duty job that required
bending.
Appellant has not shown that any other physical requirements of the position assigned on
July 16, 2004 exceeded his physical limitations. Dr. Martinez submitted disability certificates
covering the period July 26 to September 26, 2004. However, Dr. Martinez did not provide any
rationale as to why appellant was totally disabled for work during that period. The Board notes
that the reports Dr. Martinez submitted after the accepted recurrence are nearly identical to those
he submitted prior to it and do not mention appellant’s employment or its physical requirements.
The medical report completed on July 26, 2004 does not provide any description of appellant’s
9

Id. (finding that “less than definitive medical evidence” may be adequate proof of disability when an employee
has an accepted employment-related condition and a doctor has provided a medical opinion that the effects of the
condition are likely reoccur).
10

See 20 C.F.R. § 10.5(x); 20 C.F.R. § 10.104(b).

5

condition or an explanation of why he would be unable to perform the light-duty position he was
assigned. Dr. Martinez’s reports are thus, insufficient to establish appellant’s disability during
the claimed periods.
The medical opinion evidence provided by Dr. Dunne, a Board-certified osteopath, is
also insufficient to establish appellant’s disability. On October 18, 2004 Dr. Dunne diagnosed a
work-related lumbar strain, but did not provide any opinion of how the July 2, 2003 employment
injury caused disability for the claimed period. He did not address whether appellant was
disabled for work and the Board notes that the period of claimed disability was prior to the
examination by Dr. Dunne. Though he noted poor stabilization and body proprioception in his
November 2, 2004 report, Dr. Dunne released appellant to work without restrictions on
November 3, 2004. These reports are not sufficient to establish disability during the claimed
period.
The Board notes that Dr. Manhal, a Board-certified osteopathic surgeon, examined
appellant on December 16, 2004 and found no objective evidence of disability related to his
accepted thoracic strain. His report also postdates the period of claimed compensation. The
Board finds that this report contains no evidence to support appellant’s claim that he was
disabled from work because he could not perform the light-duty position assigned.
The medical evidence does not establish that appellant was disabled for work during the
period claimed or that the assigned light-duty position exceeded his physical limitations.
CONCLUSION
The Board finds that appellant has not established his claim for compensation for the
period August 26 to October 18, 2006.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 15, 2006 is affirmed.
Issued: May 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

